 LABORERSLOCAL1334 (WESTERN SIGN)Construction and GeneralLaborersUnion, LocalNo. 1334 (Western Sign Corp.)andWilliam D.McKernan.Case 19-CB-489328 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 20 August 1984 Administrative Law JudgeRoger B. Holmes issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief,and the Respondent filed a brief in reply tothe General Counsel's exceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.'The General Counsel has excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd.188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.Patti L.HunterandElizabeth T. Jester,for the GeneralCounsel.JosephW. Duff ,Esq.,of Great Falls, Montana,for theRespondent.DECISIONSTATEMENT OF THE CASEROGER B. HOLMES,AdministrativeLaw Judge. Theoriginal unfair labor practice charge in this casewas filedon August 18, 1983,byWilliamD.McKernan. Theamended unfair labor practice charge in this case wasfiled on October6, 1983,by McKernan.The GeneralCounsel's complaint in this case issued onSeptember 28, 1983.The General Counsel'samendedcomplaint in this case was issuedon November 4, 1983.The GeneralCounsel's amended complaintwas furtheramended bytheGeneralCounsel duringthe trial pro-ceedings.The GeneralCounsel alleges that Constructionand GeneralLaborers Union, Local No. 1334 has en-gaged in unfair labor practiceswithinthemeaning ofSection 8(b)(1)(A) and (2) of the Act.In summary,the General Counsel alleges that the Re-spondent has failed and refused,since about April 4,1983,to refer theCharging Party,pursuant to exclusive185hiring hall rules, to employment with employers who aresignatoryto collective-bargaining agreements with theRespondent.The GeneralCounsel alleges that the Re-spondent has done so for reasons other than the Charg-ing Party's failure to tender periodic dues and fees,which are uniformly required as a condition of acquiringor retaining union membership.The GeneralCounselfurther alleges,in her amended complaint,that by theforegoing acts and conduct"Respondent has failed torepresent employeeMcKernan for reasons which areunfair and arbitrary and a breachof the fiduciary dutyowed the employees whom it represents." (See G.C.Exh. 1(g), par. 6.)In the answerto the GeneralCounsel's complaint alle-gations, the Respondent denied thatithadcommitted thealleged unfair labor practices.The trial in thisproceeding was held onFebruary 16and 17,1984,and on March27 and 28, 1984,at Butte,Montana.The time forthe filing of posttrial briefs wasextendedtoMay 14,1984. Both thethe GeneralCounseland the attorneyfor theRespondentfiled posttrialbriefs.The GeneralCounsel also filed a motion to correct tran-script in certain respects.Her motion has not been op-posed and, therefore,theGeneral Counsel'smotion isgranted.FINDINGS OF FACTI.JURISDICTION AND LABOR ORGANIZATIONThe Board's jurisdiction is not in issue in this proceed-ing. In the pleadings it was admitted that Western SignCorporation has an office and place of business in GreatFalls,Montana,and that the Company is engaged in thebusinessof painting road markings.During the 12months preceding the issuance of the General Counsel'soriginal complaint,and a similar timespan prior to the is-suance of the General Counsel's amended complaint inthiscase,theCompany's business operations met theBoard's indirect inflow jurisdictional standard. It wasfurther admitted in the pleadings that the Company is,and has been, at all times material,an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.The statusof theRespondent Union as being a labororganization within the meaning of Section 2(5) of theAct also is not in issue in this proceeding.Such statuswas admitted in the pleadings.Therealso is no issue thatLawrence Persinger and Paulette Gronvold have beenagents of the Respondent within the meaning of Section2(13) of the Act, atall times material.II.THE WITNESSES AND CREDIBILITY RESOLUTIONSDuring the trial of this proceeding, 14 persons werecalled to testify as witnesses.In alphabetical order bytheir last names, they are:Rick Brown,who was a stu-dent at VO-Tech at the time of the trial,and who hadbeen a member of the Respondent Union for about 9-1/2years until about 2-1/2 years before the trial;Andy Fel-lows, who was retired from employment at the time ofthe trial,and who had been a member of the RespondentUnion for about 25 years; Paulette Gronvold,who was281NLRB No. 29 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe general secretary and dispatcherof theRespondent;Daniel F.Holland,who was employed in the trainingprogram of the Associated General Contractors; DanJones,who is the business manager and financial secre-tary-treasurer of the Respondent;Robert L.Kaufman,who is employed in the training program of the Associ-ated General Contractors;Colleen Lockett,who is a su-pervisor in the order center at Helena,Montana, for theMountain Bell Telephone Company,and who has beenemployed by that company for about 17 years; TomLowney,who is a member of the Respondent Union;Howard McIntosh,who is a personal friend of theCharging Party;WilliamD.McKernan, who is theCharging Party in this case; Patrick O'Boyle, who is thestate president of the Plasterers and Cement Finishers'Union in Montana and the business agent of that unionfor southwest Montana,and who also is a member of theRespondentUnion;Ken Palmer,who is a member of theRespondent Union;Lawrence W. Persinger,who is theassistant business manager of the Respondent and who,prior to November 1983 held the position of field repre-sentative of the Respondent; and Marvin Wixsten, whowas an employee of Wayne Estep at the time of the trial,and who has never been a member of the RespondentUnion.After listening to the witnesses give their accounts ofthe facts and after reviewing the transcript of their testi-mony and the documentary evidence, I will base thefindings of fact to be set forth herein on certain docu-mentary evidence,and on certain portions of the testimo-ny,which in my view are credible, accurate,and reli-able. In doing so, I have given consideration to the de-meanor of the witnesses on the stand;the consistency ofthe accounts from various witnesses;the probability andthe plausibility of their versions under the circumstancespresented in this case;and the weight of the evidence asa whole.Although the entire record has been considered, someof the testimony, which appeared at first to be relevantas the evidence unfolded at the trial,now seems to beless relevant to the issues in this case after all the evi-dence has been presented and the arguments of the attor-neys have been considered. That observation is not madein the sense of being critical of the parties,but instead itismade to explain why the findings of fact herein are fo-cused on matters which,in my view,are relevant in lightof the entire record. The testimony which pertains to theemployment history and job qualifications of McKernanover many years illustrates this point.Introduced into evidence as Respondent's Exhibit 2and as General Counsel's Exhibit 13 were two cardsfrom the Union's files pertaining to McKernan's past em-ployment experience in certain job classifications. Forconvenience,these usually were referred to as being ex-perience cards.McKernan at first did not recall havingfilled out Respondent's Exhibit 2, but he acknowledgedduring cross-examination that it was possible that he haddone so, but he could not recall.He testified,"It's possi-ble, but I can't recall." (Tr. 295.)I find that McKernan'srecollection on this point reflects uncertainty,and I findmore reliable the testimony of Gronvold that Respond-ent'sExhibit 2 was contained in the Union'sfilesandwas completed by her from information given to her byMcKernan.I also find that Persinger's account regardingthe circumstances under which General Counsel'sExhib-it 13 was filled out in September 1983 was more convinc-ing than McKernan's recollection on that point.In addition to the documentary evidence referred toabove,there was considerable testimony from McKernanand some other witnesses with respect to McKernan'spast employment history.However,in dispatching em-ployees to work, the evidence revealed that Gronvoldand Persinger relied on their personal knowledge of aperson's employment skills and also on a person's experi-ence card on file with the Union.As will be described insectionIV herein,the responsibilitywas placed on theperson who was seeking work to inform the Union of hisjob experience by keeping current his experience card onfilewith the Union.Furthermore, the Union did not ad-minister tests to persons who claimed to have certain jobskills,nor did the Union require the person to demon-strate that he actually possessed the skills that he claimedto have.In these circumstances,I find that the relevant findingsof fact withregard to McKernan's past employment ex-perienceand jobskillsare reflected on his experiencecards on file with the Union. These findings will be de-scribed in section V herein.On reflection,Iconcludethat the testimony of McKernan and the testimony ofcertain other witnesses with regard to his past employ-ment history are not relevant to the findings of factunder the circumstances described above.Similarly, thetestimony which reveals McKernan's lack of familiaritywith certain construction procedures and terminology,and the testimony about the duties and skills of a hodcarrier are not relevant here in the sense that neither thedispatches of McKeman nor the dispatches of the otherpersons to be described in section VI herein were basedon such factors.A substantial number of the findings of fact to be setforth in this decision are based on the testimony ofGronvold and Persinger. Both those persons convincing-ly related their accounts on the witness stand. They wereimpressivewitnesses,but that is not to say that theirrecollections always were perfect. However, most of thetestimony from each one was accurate and reliable, andtheminor flaws did not detract from an otherwise be-lievable account. Applying the criteria mentioned above,I have credited their accounts.In the instances when the testimony of McKernan con-flicted with the accounts of Gronvold and Persinger, Ihave credited the accounts of Gronvold and Persinger asbeing accurate and reliable. Accordingly, I have not ac-cepted McKernan's versions in those instances. Further-more,there are other instances where McKernan's testi-mony on the witness stand was not convincing. For ex-ample,his assertion about his lack of knowledge of sev-eral years concerning his obligation to fill out, and tokeep current,an experience card was not believable inlight of the testimony from other witnesses about theUnion's longtime use of such experience cards. Anotherexample to illustrate the point is McKernan's testimonywhich at first wavered about the experience card dated LABORERSLOCAL 1334 (WESTERN SIGN)November 13, 1979,with his name on it. (See R. Exh. 2and the quotation from McKernan's testimony notedabove.)At that point,it seemed more like a matter of hisnot recalling a long past event.However, his later denialwas not convincingly stated that"I never seen that cardbefore I was in court last month." (See Tr. 772.)Therewas considerable testimony about attemptsmade by Gronvold and Persinger to contact McKernanby telephone on certain occasions to dispatch him towork.The attempts were not successful in reachingMcKernan on those occasions.The essence of Gron-vold's and Persinger's testimony on that subject is thatsuch telephone calls were made as described by them.The essence of McKernan's testimony on that subject isthat his two telephones at his house did not ring, or atleast he did not hear them ring,and he has offered rea-sons why a member of his household would have heardthe telephone ring. Nevertheless,therewere instanceswhen McKernan and his family would be away from hishouse for such necessary things as grocery shopping andalso once a month to go to the bank.A longtime friendof 20 years,McIntosh just happened to have traveledfrom Spokane,Washington,to Butte and visited McKer-nan during the daytime during the week of August 6,1983.(See the hotel receipt which was introduced intoevidence as G.C.Exh. 18.)McIntosh accounted for the1-1/2 hours absence from home of McKernan and hisfamily on August 8, 1983,by saying that he remained atMcKernan's house during that time.Ican understand the difficulty in proving that tele-phone calls were made when there was no answer tothem and,on the other hand,the difficulty in provingthat the telephone calls were not made to the appropriatetelephone number.As indicated above,Ihave creditedthe testimonyof Gronvoldand Persinger as being truth-ful,and I find in these instancesthat theytelephonedMcKernan's home on the occasions they described, not-withstanding that there had been an earlier error incopying an incorrect telephone number on the April list.At thetrial,McKernan said that Gronvold telephonedhim in June 1983 at his home about his availability forwork.Thus, it is not disputed that Gronvold called thecorrect telephone number for McKernan on that occa-sion.It also does not seem logical that Gronvold or Per-singer would have persisted in calling the number on theApril list which had been disconnected.Colleen Lockettsupervises the order center of the Mountain Bell Tele-phone Company at Helena,Montana.At the request oftheGeneral Counsel,Lockett personally checked onFebruary 16,1984,the telephone company's records todetermine whether number 723-7486 had been in service.(That was the incorrect number on the April list.) As aresult of her investigation, Lockett determined that thenumber in question had not been in use at least duringthe period of time from July 1982,to February 16, 1984.In addition,Lockett dialed the number on February 16,1984,and a telephone operator answered and told herthat the number was disconnected and was not in serv-ice.Lockett's testimony lends some support to the find-ing that Gronvold and Persinger did not call the incor-rect number.If Gronvold and Persinger had called thatincorrect number, as Lockett did, presumably an opera-187tor would have informed them that the number was dis-connected and not in service.It does not seem logicalthatGronvoldand Persinger would have repeatedlycalled the wrong number under such circumstances.In summary, I find thatGronvold andPersinger weretelling the truth about their having made the telephonecalls they described to McKernan's house.Counsel for the GeneralCounsel offeredGeneralCounsel's Exhibit 21 during rebuttal while McKernanwas testifying.Thisexhibit purportedto be the affidavit,taken after the trial began,of Louella Mattila, withwhom McKernan resides.McKernan identified the signa-ture of Mattila on the document.Counsel for the GeneralCounselcontended the docu-ment should be admitted as an exception to the hearsayrule, specifically Rule 804(b)(5) of the FederalRules ofEvidence.Itwas an exception,theGeneralCounselargued, becauseMattilawas unavailablewithin themeaning of Rule 804(a)(4) of the FederalRules of Evi-dence in thather physical infirmityof multiple sclerosismade her too nervousto testify.No medical evidencewas submitted to support Mattila's unavailability.The Respondent's attorney objected to the introduc-tion of the document because ofthe lackof medical evi-dence showing unavailability.The Respondent also pro-tested that he had no opportunity to cross-examine Mat-tila. I rejected the document and I adhere to that ruling.In the GeneralCounsel's posttrialbrief,it is reassertedthatMattila was unavailableto testifyand her purportedaffidavitshould be considered as evidence. In support ofthisargument the General Counsel citesValleyWestWelding Co.,265 NLRB 1597 (1982). There theadminis-trative law judge admitted into evidencean affidavit ofan employee submittedby the GeneralCounselover theobjectionsof theRespondent employer.The Respondenttook exception to the admissionof the affidavit. In find-ing merit in this exception,the Board said:The GeneralCounsel averred at the hearing that[employee] Fischer was unableto testify within themeaning of Rule 804(a)(2) and(4) of the FederalRulesof Evidencebecauseof a physicalillness, andcontendedthat his affidavitwas therefore admissibleunderRule 804(b)(5).The Administrative LawJudge receivedthe affidavitinto evidence,despitetheGeneral Counsel'sfailureto present any medicalevidenceto supportitsaverment that Fischer wasunable to appearbecause ofillnes&In these circum-stances,the Administrative Law Judgeerred in re-ceivingthe Fischer affidavitin evidence,since theBoard does not permit the introductionof such affi-davits absent a clear showingthat the affiant iseither deceased or so seriouslyill that thetaking oforal testimony posed a threat to the witness'health.Id. at 1597 fn.3 (emphasisadded). Under Board policy,the purportedaffidavitof Mattila cannot be admittedwithoutclear evidence that Mattila wastoo ill to testify.The GeneralCounsel arguedthat thereissufficienttestimony regardingMattila's inability to speak whennervous.Presumably the GeneralCounselis referring toMcKernan's testimony regarding Mattila's appearance at 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe courthouse in February 1984, when the first 2 daysof trial occurred. He testified she was nervous and couldnot speak. He had previously testified that although Mat-tila has multiple sclerosis, he and Mattila did often leavethe house to accomplish such tasks as grocery shopping.Apart from McKernan's testimony, no other evidencewas submitted on Mattila's inability to speak.A somewhat similar situation occurred inLimpco Mfg.,225 NLRB 987 (1976), in which the Board denied re-spondent's request to submit a written statement from re-spondent's president (Stein), who allegedly had been tooillto testify at thehearing.The Board noted that theonly supporting medical evidence was two letters fromdoctors which dealt with Mrs. Stein's illness and Stein'sconcern over it. (Id. at 987 fn. 1.) The Board found nomerit in respondent's exceptions and stated "[e]xcept inrare cases, the Board's established policy is not to acceptaffidavits of allegedly unavailable witnesses because affi-davits afford no opportunity to cross-examine or evaluatedemeanor." Ibid.Without supporting medical evidence,McKernan's testimony alone is not sufficient to establishthe "rare case" in which an affidavit of an alleged un-available affiant would be admitted under Board policy.The General Counsel's brief cites two additional casesin support of admitting the affidavit, both of which aredistinguishable on their facts. BothIndustrialWaste Serv-ice,268NLRB 1180 (1984), andCentral Freight Lines,250 NLRB 435 (1980), enfd. as modified 653 F.2d 1023(5th Cir. 1981), involved the admissibility of the affida-vits of deceased persons. InCentral Freight Lines,theBoard (but not the Fifth Circuit) approved the admissi-bility of the decedent's affidavit because it met the stand-ards of Rule 804(b)(5) of the Federal Rules of Evidence.(Id. at 435 fn. 1.) Similarly, the Board inIndustrialWasteService,approved admitting the decedent's affidavit, butcautioned that "such an affidavit `must be evaluated withmaximum caution, and only be relied upon if and whenconsistent with extraneous, objective and unquestionablefacts."' (268 NLRB 1180 at fn. 1.) (QuotingUnited Sani-tationServices,262NLRB 1369, 1374 (1982).) Unlikethese cases, the affiant here is not deceased and was notproven to be unavailable. (See alsoDoral Building Serv-ices,266 NLRB 1215 (1983).)III.THE COLLECTIVE-BARGAINING AGREEMENTSAs amended at the trial, the following allegations inparagraph 5 of the General Counsel's amended complaintwere admitted to be true:(a)At all times material herein, by virtue of Sec-tion 9(a) of the Act, Respondent has been and isnow, the exclusive bargaining representative for thepurposes of collective bargaining with respect toratesof pay, wages, hours of employment, andother terms and conditions of employment, of theemployees of Western, and of other Montana em-ployers signatory to the Respondent'sMontanaHeavy Highway and Building Construction collec-tivebargaining agreements in the following unit(herein called the Unit):All employees engaged in performing work asflagperson, scaleman, axeman, caisson worker,carpenter tender, car and truck loader, scissor-man, chuck tender and nipper,cosmolene applierand remover,dumpman,fence erector and install-er,form setter, form stripper, general laborer,heater tender, landscape laborer, riprap helper,stake jumper for equipment, sandblasting tail ho-seman,pot tender, sod cutter, tool checker, toolhouseman, burning bar operator, cement han-dlers, choker setter, concrete or asphalt saw op-erator, curb machine operator, dumpman, grout,concrete pump and nozzleman, hand faller, nozz-leman-air,water,gunite and placo machine, pi-pelayer, laser equipment operator, pipewrapper,posthole digger, power saw operator, powder-man helper, rigger, riprapper, spike driver,switchman, tar plot operator, asphalt raker, con-crete laborer, concrete vibrator operator, drilloperator, equipment handler, grade setter, highscaler,high pressure machine nozzleman, jack-hammer operator, pavement breaker,wagondriller,mechanical tamper operator, vibratingroller operator, power tool operator, power sawoperator, sandblaster operator,cementmasontender, hod carrier, powderman, core drill opera-tor,welder-cutting torch and air arc.(b)At all times material herein and since at leastMay 1982, Respondent and Western and severalother Montana employers, have maintained in effectand enforced collectivebargainingagreements(herein called the Agreements), (the most recent ofwhich is effective from May 1, 1983 to April 30,1984) covering wages, hours, and other terms andconditions of employment of the employees in theUnit,which contained,inter alia,an article estab-lishing an exclusive hiring hall requiring that Re-spondent be the sole and exclusive source of refer-rals of employees to employment with Western andthe other employers signatory to the Agreements,subject to the limitations of, and in accordancewith, the terms of the Agreements.Introduced into evidence at the trial was GeneralCounsel's Exhibit 2, which is the collective-bargainingagreementbetween the Montana Heavy Highway andBuildingContractors JointCouncil and the DistrictCouncil of Laborers for the State of Montana. Construc-tion and General Laborers Union, Local 1334 is a partyto this agreement. Charging Party McKernan was amember of Local 1334 during thetime at issue.ArticleXII of theagreementprovided it was to be effectivefrom May 1, 1980, to May 1, 1982.Also Introduced into evidence was General Counsel'sExhibit 3,a memorandumof understanding dated May23, 1982. The memorandum made effective changes tothe1980-1982collective-bargainingagreement.Thememorandumalso extended the term of the contract toApril 30, 1983. (See G.C. Exh. 3, art. VII.)The provisions in the 1980-1982 collective-bargainingagreement,with the changes made by thememorandumof understanding of May 23,1983, remainedsubstantiallyunchanged in the collective-bargaining agreement be- LABORERSLOCAL 1334 (WESTERN SIGN)tween the parties effectiveMay 1, 1983,toApril 30,1984. (See G.C.Exh.4.)The provisions relevant toMcKernan's complaint are asfollowsArticleIII,Hiring and Union SecurityArticle III,Section 1A pre jobconference shall be held prior to thecommencementof any job or projectat the requestof eitherthe UNION or EMPLOYER. The EM-PLOYERfor the durationof the project will notifytheUNIONSof the needforworkmenat leastforty-eight(48) hours, excluding Saturdays, Sun-days,and Holidays,before theworkmen are neededon the job. The UNIONagrees to maintain an openand nondiscriminatory list and to furnish from thislist an adequatesupply of workmenin the classifica-tions including apprentices,laborer trainees,minori-ty workmen,and womenin order to comply withFederal and State Laws and Regulations at thewage rates specified herein whenrequested by theEMPLOYER,in accordancewith Executive Order11246.Workmen so requestedby the EMPLOYERshall be paid at the rateof pay forthe classificationat whichthe workman is dispatchedby the UNIONuntil such time as theworkclassificationfor whichthe employee is called is completed.Article III,Section 3The EMPLOYER may request from each craftwithin theUNION and the UNIONwill dispatchfrom the out of work list the first workman, theeighthworkman, and the fifteenth workman byname by EMPLOYER on each project. (Projectshallmean any job or jobs within the same citylimits.)All employees will be dispatched from theout of work list. Any request by an EMPLOYERshall be in writing stating the name of the workmanso requested.ArticleIII, Section 4A contractor may also request a man by name, ifthe man has worked for said contractor for two (2)months within the past three(3) years under thisAgreement,within the craft jurisdiction, and a re-quest must be made in writing within twenty-four(24) hours to the UNION prior to the employeestarting work,by a senior representative of the EM-PLOYER. (This clause shall not be construed toapply to the"call by name"provision set forth inparagraph(3) above.)Article III,Section 8The EMPLOYERin any case shall bethe judge ofthe ability,competence,and performance of the em-ployees coveredby these Articlesand in his discre-tion may discharge,demote, or disciplineany work-man whoseworkisunsatisfactory,unskilled, or in-efficient, or whofails to observeany safetyprecau-tion or other rule or regulationprescribed by the189EMPLOYER;and of these mattersthe EMPLOY-ER shall be the judge.Article V,Section 4The EMPLOYERshall furnish and complete termi-nation slips for any employee who is terminated,showing the reason therefore,giving one to the em-ployee,returning one to the dispatching hall at thetime of termination and retaining one for the com-pany's records.IV. THE HIRING HALLPROCEDURESHistorically,in the State of Montana there had beentwo separate local unions of laborers and hod carriers,respectively.Eventually,in the mid-1960s the two localswere merged into one local union,which is the Respond-ent in this case.Respondent Union maintainsfour offices.The mainoffice is located in Great Falls,with the other offices lo-cated in Missoula,Kalispell, and Butte.There was anoffice in Bozeman at one time,but it had been closed atthe time of the trial.The office in Butte was open onMondays, Tuesdays, and Fridays at the time of the trial.The other offices of the Respondent in the other citieswere also ona 3-day workweek.Business Manager Jonessaid that the reason was an economic one due to the de-cline in job opportunities in the area.Thereis a poster on the wall at the Butte hiring hall,which is entitled,"Hiring Procedures." A copy of thatposter was introduced into evidence as General Coun-sel'sExhibit 5. It states:MONTANA STATE DISTRICT COUNCIL OFLABORERSHiring ProceduresAll persons seeking employment through the Labor-ers Local Union must abide by the following regu-lations,whether Union,Non-Union and regardlessof sex, race,color, creed or national origin.1.All persons must have an active application onfile in the Union's office and be registered on thenon-discriminatoryhiring list.Initialapplicationmust be made in person.(a) Registration and referral of applicants shall beinaccordancewith the following plan. TheUnionshall register all applicants for employ-ment on the basisof thegroups listed below.Each applicant shall be registered in the highestpriority group for which he qualifies.A-LIST:All applicants for employment whohave worked an aggregate time of 500 hoursduring the 24 months period immediately preced-ing registration for employment shall be classifiedClass A.B-LIST:All applicants for employment whohave worked at least 120 hours or more,but lessthan 500 hours during the 12 months period im- 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediately preceding registration for employmentshall be classified B.C-LIST:All applicants for employment whodo not meet the requirements of eitherclass A orClass B set forth above shall be classified ClassC.Credited hours must be worked as a Laborerin the area jurisdiction of the District Council ofLaborers for the State of Montana for employerssignatory to a Laborers CollectiveBargainingAgreement.A worker will not lose his or her place on the "A"List for the following reasons: Incapacitated due tohealth reasons, lack of work, strikes, or any otherreason acceptable by the E-Board of the DistrictCouncil of Laborers.2.To maintain an active status, the person seekingemployment must report weekly afterinitial regis-tration on the hiring list. He or she then must everyweek report to the Local Union and this be notedon the roll call book so as to indicate he or she isactively seeking employment. This may be done bymail, telephone or in person.3. Job orders will be filled by the following meth-ods:(a) The union, upon orders received from the em-ployer, will refer workers from the list in accord-ance to how they are signed on the list: with ref-erence to qualification. The employer may desig-nate as per the classifications.(b) Persons from the list shall be notified by theUnion for referral to job openings. Notificationfor referral to jobs by the Union shall be by tele-phone or their presence in the Hall. All Personsshallbe required to list a telephone numberwhere they can be contacted and all long dis-tance calls shall be paid by the person contactedfor referral to the job.(c)Any person refusing two times to accept a re-ferral slip for employment in the classifications heor she is qualified for and in the work area he orshe has signed for, then his or her name shall beremoved from the list. Any person referred to ajob and does not report to the employer as di-rected by the Union shall be removed from theList, unless he or she reports to the Union withjust cause.Any person removed from the listmust re-register in person.(d) If a person referred to a job or jobs andworks 40 hours or an aggregate time of 40 hourshis or her name shall be removed from the hiringlist.4.Any initiation fees, dues, etc. will be adhered toin accordance with the rulesand regulations pre-scribed by the LaborersInternationalUnion, theStateDistrictCouncil of Laborers, and the LocalUnion.5.Any person who feels they have been abused bythe above procedures may, upon written request tothe Union, request a meeting with the ExecutiveBoard of the Local Unions. Such request must bepresented within 10 days of alleged abuse.6. If any of the above procedures conflict with Fed-eral or State Laws, they will be modified to meettheir requirements.The same procedures quoted above are posted in type-written form on the bulletin board at the Union's office,and a copy is available at Gronvold's desk where personssign the check-in list at the hiring hall. The parties stipu-lated that the only change in the wording of GeneralCounsel's Exhibit 5 from April 4, 1983, to the time of thetrialwas a change in section 3(d) from "40 hours" to "64hours." (See Tr. 47.)The Unionmaintainscards on which the name, tele-phone number, and work experience of each employee isnoted. Each new applicant at the hall completes an expe-rience card as do people who have previously applied atthe hall, but who have not signed in on a continuousbasis.People who continuously use the hall may updatetheir cards to show newly gained experience. Persingertestified that hewould also update experience cardswhen he learned that an employee had gained new expe-rience.The experience cards are used for referral when anemployer requests an employee to be dispatched forwork. For example, if an employer requests that a pipe-layer be dispatched, only those employees whose experi-ence cards are marked "pipelayer," or who are knownby the dispatcher to have such experience, are contactedfor dispatch to that employer. The Union is obligated torefer an employee if his or her card is marked with therequested experience. There is no requirement that anemployee work a certain number of hours or receivetraining in a certain job classification in order to markthat classification on the experience card. Persinger testi-fied that during monthly union meetings union officialsencouraged employees to update their experience cards.The Union places primary responsibility on the employeeto keep the card up to date.Daniel F. Holland works in the training program ofthe Associated General Contractors. Training is offeredto persons at both the entry level of a particular classifi-cation and also at an "upgrade" level to improve per-sons' skills in a particular classification.Holland publi-cizes the availability of such classes by posting notices atunion hiring halls and also by speaking at meetings oflocal unions. For the past 4 years, he has attended unionmeetings held by the Respondent in Butte.At the request of the attorney for the Respondent,Holland checked his records to determine if thoserecords revealed that McKernan had attended any of histrainingclasses.As a result of his investigation, Hollandfound thatMcKernan's name did not appear in hisrecords going back to the year 1977.Holland was familiar with the experience cards utilizedby the Respondent. He testified (Tr. 470): LABORERSLOCAL 1334 (WESTERN SIGN)If I'm the instructor in the class and they finish theclass,my words to them are,"If you feel confidentwith what you've learned here,go down and put iton your experience card.If you don't,do not."If I'm not the instructor,I usually tell my instruc-tors to tell those people that.When Ken Palmer first joined Respondent Union in1968, he filled out a card for the Unionwhichlisted hisskills and experience.Since that time,Palmer has madechanges about three times on his experience card. Withregard to being advised to make such changes, Palmersaid(Tr. 501): "It's been brought up at union meetingsperiodically that you should updateyourcards, and thenin training school,the trainingofficerstold us after ourschool that we should report it to the secretary and up-grade our card."Rick Brownfilledout an experience card for theUnion when Brown first joined the Respondent, whichwas about 12 years ago.To be dispatched to a job,an employee's name mustappear on anout-of-work list maintained at the hiringhall.To get on this list, the employee must check in withthe Unioneveryweek.Thereis no designatedday of theweek on which the employee must check in.The check-inmay be in person,by mail,or bytelephone. There aretwo check-in lists:one for in-person,and one for mail ortelephone.The out-of-work lists are compiled from thecheck-in lists, usuallyby Gronvold.There arethree out-of-work lists-"A," `B," and "C."Pursuant to the collective-bargaining agreement andunion procedure,those employees who have worked atleast 500 hours in the past 24 months are placed on the"A" list.Employees who have worked more than 120but less than 500 hours in the last 12 months are placedon the "B" list.Allemployees not qualifyingfor the "A"or "B" list are placed on the "C" list.The Butte hiring hall maintains"A," "B," and "C"out-of-worklistsfor theButte area,and it also maintainsthree out-of-work listsfor theBozeman area.Persingertestified thatwhen the Bozeman office was closed, itslistswere thereafterkept by theButteoffice.To be dis-patched from the Bozeman out-of-worklists, an employ-ee must check in with the Butte office and request to beplaced on the Bozeman list. An employee may check inat any Local1334 hiringhall and be placed on any ofthe local offices' out-of-work lists,so it is possible that anemployee could be on more than one out-of-work list.Therewas a conflict in testimony regarding how oftenthe out-of-work lists were compiled.Gronvoldtestifiedthat generally she made out the lists once a month. Per-singer testified that it was not necessary to make a newlist every month and explained that whether a new listshould be prepared depended on such variables as timeof year,how many employer requests were received, andhow many employees were dispatched.As of September1983,there had been three out-of-work lists compiled in1983:one in February,one in April,and one in Septem-ber. Thus,I find that Persinger's testimony is accurate inthis respect.Employees are dispatched,withcertain exceptions, inthe order in which their names appear on the out-of-191work list,with the "A" list employees dispatched first.One exceptionto thisprocedure is when the employerrequests a person with experience in a certain job classifi-cation.Persingerand Gronvoldboth testified that insuch a case they will dispatchthe firstperson on the listwho they knowhas that experience or whose experiencecard indicates such experience.In such a situation, em-ployees without the requested experience are passed overon the list.Under the collective-bargaining agreement anemployer is allowed to request a woman, a minority, or atrainee as an employee.If such a request is made,the dis-patcher must pass over the names on the list until the re-quested category is reached on the list.Another excep-tion isthat the employercan request by name the 1st,8th, and 15th employeetowork.Again,names on theout-of-work list are passedover to reach thenamed em-ployee.Names are passedover if thedispatcher is unableto reach theemployee bytelephone or in person. Per-singer testifiedthathe attempts to call an employee oncebefore going onto the next name on the list.Gronvoldtestified that she tries to call an employee three timesbefore going on to the next name.She does not alwayscall three times, and three attempts are notrequired bythe hiring hall procedures.Employee names are passedover if the employerrecalls an employee.For an em-ployee to beeligible for recall,he orshemust haveworked forthe recalling employer an aggregate of 2months in the past 3 years.The hiringhall also has procedures for removing anemployee'sname fromthe out-of-work lists.If an em-ployee worksan aggregateof 64 hours,his or her nameis removed from its place on the list,and drops to thebottom ifthe employeehas checkedin thatweek. Tomonitor the 64 hours,the Unionrequiresthe employeeto write how many hours he orshe hasworked in thepreviousweek and forwhich employerwhen the em-ployeechecksin each week. If thereisa question con-cerning the numberof the hours, the Unionwill requestto seethe employee's paystub or willcontact the em-ployer. Occasionally, the Unionwill also check its healthand welfarereports to verify the hours worked.If an employee doesnot checkin on a weekly basis,his or her name will beremoved from the out-of-worklist.When anemployeefails to pay union dues, his orher nameisdropped, but payment of a $10registrationfee allows the name to remain on the list.Persinger testi-fied incorrectlythat if an employee refusesto work threetimes, his or her name isdropped to the bottom of thelistonthe thirdrefusal.Later, he testifiedthat an em-ployee's name dropsto the bottom of the list on thefourth refusal.The postedproceduresspecify that ontwo refusals the employee'sname is removed from thelist. (G.C. Exh. 5.)The dispatchslip indicateswhat, if any, job classifica-tion experience the employer has requested.Most em-ployeeswho are dispatchedfrom the hiring hall aregiven dispatch slips.Persingerand Gronvold testifiedthat employees who are recalled do not always get dis-patchslips.In addition, employers occasionally call Per-singer orGronvold lateat night requesting an employeeto work thenext day,and such an employee may not re- 192DECISIONSOF NATIONALLABOR RELATIONS BOARDceive a dispatch slip. Employees who live outside oftown also may not get dispatch slips.Persinger testifiedthat the Union attempts to get dispatch slips to employ-ees as often as possible,but various circumstances maymake it impractical.The Union also maintains index cards for each em-ployee who uses the hiring hall. On each card is the em-ployee's name,the out-of-work list on which the employ-ee'sname appears("A," "B," or"C"), the town inwhich the employee has checked in(Butte or Bozeman),and the dates or weeks when the employee checked in.Gronvold testified that she makes notes on the employ-ees' cards when she attempts to reach them for dispatch,but the employee does not answer the telephone or is nothome. (See Tr.446.) On some cards there is a notationconcerningwhich employer the employee was dis-patched and on what date.Persinger testified that the no-tation on the index card of where and when an employeewas dispatched did not always correspond to a dispatchslip to an employee,particularly if the notation was a"recall"of an employee under the terms of the collec-tive-bargaining agreement.There were no dispatch slipsfor other employees whose index cards had notationsthat they had gone to work for a certain employer on acertain date but did not indicate it was a"recall." Someof these will be discussed in section VI,B, herein.Gronvold testified that she uses the index cards in con-junction with the out-of-work lists.She starts with thefirst undispatched name on the out-of-work list and thenchecks the index card to ensure the employee is current-ly checked in. If these two conditions are met,and theemployer has requested a specific job classification, shecalls that employee for dispatch if she knows,or if theemployee's experience card shows,that he or she has thedesired job classification experience. (See Tr. 440-444.)V. THEEMPLOYMENT EXPERIENCE CARDS OFMCKERNANAs discussed in sectionIV herein,the Union relies oneach employee'sexperiencecard kepton file in thehiring hall or on the dispatcher's personal knowledge ofan employee's job experience to dispatch an employee toa job when the employer has requested a particular jobclassification.Two experiencecards for McKernan wereintroduced into evidence.Respondent'sExhibit 2, datedNovember 13, 1979,was the experience card relied onby the Unionto dispatchMcKernan until McKernancompleted a new experience card on September23, 1983.(See G.C. Exh. 13.)Respondent'sExhibit2 indicates that McKernan wasqualified to be dispatched for the following job classifica-tions:LaborerInexperienced;Laborer-Building;Laborer-Hvy. Highway; Laborer-Concrete; Vibrator;Jackham-mer (buster);Chuck Tender;Pipelayer;andAsphaltRaker.General Counsel'sExhibit 13 indicates that McKernanwas qualified to be dispatched for the following job clas-sifications:Laborer-Building;Laborer-Hvy.Highway;Laborer-Concrete; ConcreteSawyer;Railroad Laborer;ChippingGun; Vibrator;Jackhammer(buster);Jackham-mer (drill);Chuck Tender;Form Setter,Curb,Gutters;Timber Faller;Cement Mason Tender;BrickMasonTender;PlastererTender;Powderman's Helper; Pipe-layer;Asphalt Raker;Grade Checker;and Stake Jumper.McKernan was a member of Respondent Union be-tween 1972 and 1974.Thereafter,he ceased paying uniondues because he was working on a nonunion job in Wyo-ming.However,in 1975 he reinstated his union member-ship,and he has remained a member of the Respondentsince that time.He paid all the Union's required duesand fees during 1983,and he remained a member of theUnion in good standing at the time of the trial.In 1975 McKernan was dispatched by the Union to ajob in the hod carrier classification.Itwas a job forFurnco,and the work involved fire brick.Gronvold wasthe one who dispatched McKernan to the Furnco job.McKernan testified(Tr. 223):I told her this was the first time that I ever, youknow, really had a dispatch since I belonged to theUnion as a hod carrier,and she said,"Go ahead.There's a lot of guys over there that don't knowtoo much anyway. You'll be all right." And onceyou get on the job,you can do it.Business Manager Jones explained at the trial that Re-spondent Union and Furnco had reached an agreementwhereby all employees who were dispatched by the Re-spondent and who worked for Furnco at the Anacondasmelter would be paid the hod carrier job classificationwage scale.Jones said the hod carrier job classificationwage rate applied to "Everybody-the laborer,hod car-rier, everybody was paid the same classification." (SeeTr. 742.)Furthermore,the furnace brick work per-formed by employees for Furnco was "completely differ-ent," according to Jones, from the work of constructionhod carriers. (See Tr.743.)Patrick O'Boyle, who hadbeen the general foreman on the Furnco job, was of theopinion that"there's a world of difference"between theFurnco furnace brick work and the work performed in apumice block construction job or a brick constructionjob. (See Tr. 488.)Based on the foregoing,I find that McKernan was dis-patched by Gronvold to work for Furnco in the hod car-rier job classification.However,everybodywas dis-patched by the Union to Furnco in the hod carrier classi-fication and paid the higher wage rate, regardless of thetype of work actually performed.That was not the usualsituation, and resulted from an agreement reached be-tween the Union and Furnco.In these circumstances, Ifind that the foregoing does not establish that Gronvoldhad knowledge that McKernan had hod carrier experi-ence. The credible testimony of Gronvold and Persingershows that they did not have knowledge during thetimes relevant herein that McKernan had hod carrier ex-perience.VI. THE DISPATCHES BY RESPONDENT UNIONA. IntroductionIn their posttrial briefs,the parties listed the dispatchesof employees by the hiring hall which each party con-tended was at issue. (See G.C. posttrial brief,App. I, andthe Respondent'sposttrial brief,pp. 14-15.)The list of LABORERSLOCAL1334 (WESTERN SIGN)the General Counsel contained 23 dispatches which sheclaimed to be at issue.The Respondent listed 25 dis-patches.The 2 lists had 13 dispatches in common.There-fore,I shall discuss those first. I will then discuss the re-maining dispatches on the list of the General Counsel,and then those remaining on the Respondent's list.Final-ly,findings are made in regard to the Respondent's dis-patches and attempted dispatches of Charging PartyMcKernan on four occasions.There wastestimony early in the trial regarding dis-patches to the employersClevelandWrecking and Butte-Silver Bow Government.The Uniondid not maintain anexclusive hiring hall with these two employers. (Tr. 581.)The partiesstipulated that these employers were outsidethe scope of this trial. (Tr. 624.) Accordingly,Iwill notdiscuss dispatches to these employers.B. Dispatches the Parties Agree are at Issue1.The dispatch of Tom Lowney on April 4, 1983Lowney was dispatched to Gruber Masonry on April4, 1983,by Gronvold. The employerrequested the jobclassification of hod carrier.Persinger testifiedthat theUnion knew from past practices that Gruber Masonrydesired a person with brick mason tender experiencewhen it requested a hod carrier.Gronvold testified thatshe dispatched Lowney because his experience cardshowed he had brick mason tender experience. She didnot contact McKernan for the dispatch, even though hewas above Lowney onthe April "A" out-of-work listbecause she did not know personally that McKernan hadsuch experience and because his experience card was notmarked in this job classification.Lowneysaid he workedfor GruberMasonry only 1 day on that occasion.2.The dispatchof GeorgeGwin on April 4, 1983Gwin was dispatched to Jim Gilman Excavating onApril4, 1983,by Gronvold.The employer requested atrainee.Persinger testified that Gwin was on the "B"out-of-work list at the time,but Gwin was dispatchedoverMcKernan because McKernan did not qualify as atrainee.A requestfor a trainee is one of the exceptionsto dispatching the names in order fromthe "A"list. (Seehiring hall procedures.)3.The dispatchof Patricia Morley onApril 4, 1983Morley was dispatched to McIntyre Construction inthe Big Timber area on April 4, 1983,by Gronvold. Theemployer requestedthe jobclassification of stake jumper.Gronvold testifiedthat the Big Timber area is coveredby theBozeman out-of-work list,which iskept by theButte hiring hall. Morley was on the Bozeman"A" out-of-work list.Persinger testified thatMcKernan was notsigned on the Bozeman list and would not be consideredfor a dispatch to that area.4.The dispatch of Myron Larson on April 6, 1983Larson was dispatched to Jim Gilman Excavating onApril 6,1983, by Gronvold.The employer requested thejob classification of grade setter. Larson was dispatchedbecause his experience card indicated he had experience193in grade setting.McKernan's card showed no grade set-ting experience. (See R.Exh. 2.)Gronvold testified shedid not attempt to reach McKernan for this dispatch be-cause she had no knowledge that he had such experi-ence.Larson was below McKernanon the Aprilout-of-work list.5.The dispatch of Ken Palmer on April 11, 1983Palmer was dispatched to Gruber Masonry on April11, 1983,by Gronvold. The employer requested the jobclassification of hod carrier.Palmer was dispatched eventhough he was below McKernan on the April out-of-work list,because his experience card showed experienceas a brick mason tender.Because McKernan's experiencecard did not reflect this experience and because Gron-vold did not know personally that McKernan had suchexperience,Gronvold did not attempt to contact him.6.The dispatch of Rick Gordon on April 19, 1983Gordon was dispatched to Gruber Masonry on April19, 1983,by Gronvold.The employer requested the jobclassification of hod carrier. Gordon was below McKer-nan on the April out-of-work list.Gordon's experiencecard was marked"brick mason tender."Gronvold testi-fied that she dispatched Gordon and not McKernan forthe same reasons she had not dispatched him to the otherhod carrier jobs.(See findings regarding Lowney andPalmer,above.)7.The dispatch of Andy Fellowson April 19, 1983Fellows was dispatchedtoGruberMasonry on April19, 1983,by Gronvold. The employerrequested the jobclassificationof hod carrier.Fellows was below McKer-nan ontheApril out-of-work list.Fellows' experiencecard shows "brick mason tender"experience.Gronvolddid not dispatch McKernan for the same reasons she hadnot dispatched him to the other hod carrier jobs. (Seefindings regardingGordon,Lowney,andPalmer,above.) Fellows was laid offfrom work by Gruber Ma-sonry,and he was told that the reason was that he wasnot doinga very good job.8.The dispatch of Dave Wonnacut on April 26,1983Wonnacutwas dispatched to Mountain States Fenceon April 26, 1983, by Gronvold. The employerrequestedthe job classificationof generallaborer.Wonnacut'sname does not appearon the April out-of-work list. Per-singer andGronvold testified that Wonnacutwas a first-name requestby the employer, which is one of the ex-ceptions to dispatchingthe employees in order from the"A" list. The employer put hisrequest in writing, as re-quired by the collective-bargaining agreement.(See R.Exh. 12.)9.The dispatch of Lowney on June 7, 1983Lowney was dispatched to Western Sign on June 7,1983, by Persinger.The employer requested two employ-ees for the job classification of flagger.Although twodispatch slips were written to this employer,Lowney's 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDname was not on one of the dispatch slips.Lowney'sname was below McKernan's on the April out-of-worklist.Gronvold testified that she attempted to reach McKer-nan more than three times on the afternoon of June 6,1983,to dispatch him for this job.Persinger testified with regard to this dispatch as fol-lows (Tr.642-646):Q. Can you explain to the Judge why Mr. Low-ney's name is not on that dispatch slip?A. The orderwas received in the afternoon onJune 6th.And when I came into the office,approxi-mately 5:00, the order was originally for two flag-gers.Paulette had filled the position for one flagger,had to leave.Itwas her quitting time,and she hadto leave.I stayed at the office after 5:00 and calledto get the second person for thejob order for theflagger.Q. Now,didMr.Lowney get a dispatch slip totake to Western Sign?A. No, he didn't.Q.Why is that?A. It was after 5:00 when I called him, and Ididn'tget a dispatch to him that evening prior tohim going to work.Q. Now,looking at the reverse side of Respond-ent'sExhibit No.15, did you take-did you make,you said you made phone calls after 5:00 when Pau-lette had left the office;is that correct?A. Yes, it is.Q.And yourtestimony,Ithink, is thatMr.Kasun was the party who Paulette had already dis-patched?A. Yes.Q. You had one more position to fill?A. Yes.Q. Now,did you make telephone calls from theout-of-work list to contact employees who wouldhave been able to be dispatched to that job?A. Yes.Q. And whatemployees did you call?A. I marked on these notes that Kasun was okay.Paulette had already gotten ahold of him. And Istarted calling,IcalledAlf Chelini.His name isJohn Chelini.He is at the top of the list. I have gotAlfmarked"no answer";Eldon Richards "noanswer";Bob McDonald"NH" for not home; BillMcKernan"no answer";and Tom Lowney "okay"for the job.Q. Now,thiswas for the shift that began at whattime?A. 8:00 a.m. on June 7th.Q. The followingmorning?A. Yes.Q.When youmade the notes that appear on Re-spondent'sExhibit 15, were these notes made-letme ask you,in relation to the time that you aremaking the calls, when did you make those notes?A. These notes were made at the time I made thecalls on June 6th.Q. The "NA's" and "NH's" and the like, weretheymade,those entries,as you made the phonecalls?A. Yes,they were.Q. So you telephoned Mr. McKernan's home onJune 6th, some time after 5:00; is that correct?A. Yes, it is.Q. And it is your testimony that you did not getan answer at the phone number;is that correct?A. That is true.Tom Lowney and Persinger testified that Lowneyworked for Western Sign for 2-1/2 days on that occa-sion.According to Lowney,he was temporarily laid offfrom work at that time, and Western Sign's foreman,Gordy Johnson,toldLowney that he would call himback to work.About June 14,1983, the employer con-tacted the hiring hall to request that Lowney return towork for Western Sign,as the work was going toresume.The employer did not request the other employ-ee,Kasun,to return. Persinger testified that althoughtherewas no provision in the collective-bargainingagreement that allows for this,"It'ssomething that'sdone.It's a continuing job. It's not two separate jobs. It'sone job that is not finished up." (See Tr. 720.) Lowneyreturned to work for Western Sign at that time, and hecontinued to work there until the job was completed onAugust 16, 1983.However, Western Sign called Lowneyto work on another job of Western Sign on August 23,1983, and again on September 7, 1983.Those calls werefrom Western Sign directly to Lowney.10.The dispatch of five employees on August 8 and9, 1983On August 8, 1983,the employer Western Sign con-tacted Gronvold at 9:45 a.m. at the hiring hall to requestthe dispatch of five employees to work as general labor-ers.Three employees were to report at 12:30 p.m. onAugust 8;two employees were to report at 7 a.m. onAugust 9.John Chelini,Andy Fellows, and Dave Bajo-vich were dispatched for the August 8 jobs. Dan Jelichand Joe Parini were dispatched for the August 9 jobs.All except Chelini were below McKernan on the Aprilout-of-work list.Gronvold testified that she attempted tocontactMcKernan three times on August 8 to dispatchhim for this job but no one answered the phone.The index card kept(R. Exh.5) by the hiring hall forMcKernan indicates that he was called three times onAugust 8, and each time there was"no answer."C. TheRemaining Dispatches on theList of theGeneral Counsel1.The dispatch of Jim Rickard about April 2, 1983Rickard was dispatched to Gruber Masory about April2, 1983. There was no dispatch slip in evidence for Rick-ard.Rickard was below McKernan on the April out-of-work list. Persinger testified that the job classificationwas hod carrier.Persinger further testified that Rickardwent to work for Gruber without a dispatch slip as theresult of Gruber"illegally"hiring another employee, Art LABORERSLOCAL1334 (WESTERN SIGN)Button,without going through the hiringhall.WhenPersinger found out aboutGruber hiringButton, Per-singer requestedGruber todischarge Button and hirethrough the hiring hall,so employees would be dis-patched inorder from the out-of-work list.Persinger explained(Tr. 687-688):He [the contractor]askedme how many peoplewere on the list ahead of him [Button].Ididn'tknow at the time.Icalled PauletteGronvold athome,checked withher and found there was eithertwo or threeemployeesthatwere ahead of Mr.Button on the list.And the contractorsaid,"Okay,fine, if there's two or three aheadof himon the list,send them out immediately.And if Ican take them,will you let me keep Mr. Button on the job? Be-cause if I takethe other threethat are ahead of himthat have experience,obviouslyI am down to hisname on your list." So there was two or three em-ployees that cameout to work at that time. Andthat's probablythe reasonthatthere's no dispatchthere.Mr. Button stayed onthe job.Q. Is thispertainingto Mr.Rickard?A. Yes ... .The index cards kept by Gronvold for Button andRickard show that Rickard went to Gruber on April 2and Button on April 8.Persinger could not explain thediscrepancy in the dates.As noted earlier,McKernan's experience card did notshow that he had hod carrier experience.(See the find-ings regardingFellows,Gordon, Lowney,and Palmer,above.)2.The dispatch of George Evansabout April 13,1983Evans was dispatched to Gruber Masonry about April13, 1983. There was no dispatch slip in evidence forEvans.Persinger testified that Evans was one of thethree employees above Buttonon the Aprilout-of-worklistwith hod carrier experience who were sent to GruberMasonry.(See above findings on the dispatch of Rick-ard.)Evans was below McKernan on the April out-of-work list,but as noted previously,McKernan was notknown to have hod carrier experience.3.The dispatch of Nancy Standishon April 29,1983Standish was dispatched to Jim Gilman Excavating onApril 29,1983.There was no dispatch slip in evidencefor Standish and she was below McKernanon the Aprilout-of-work list.However,Jim Gilman Excavating hadtold Persinger in 1981 that it no longer would acceptMcKernan as an employee.4.The dispatch of Eldon Richards on September 5,1983Richards was dispatched to One Way Sign on Septem-ber 5, 1983.Richards was above McKernan on both theApril and September out-of-work lists,so this dispatchwas properly made within the hiring hall procedures.1955.The dispatchesof DickByrne, Don Salvagni,WillisMadden,and ArtWassbergBased on a notationon the April out-of-work list,Byrne was apparently dispatchedto GruberMasonry onApril 26.Based on the index cardskept by Gronvold oneach employee,Salvagni was apparently dispatched toBentley on May 5 and 9,and June 13;Madden was ap-parently dispatched to Natt on June 16;andWassbergwas apparently dispatched to Western Sign on an un-known date.There wereno dispatch slips in evidence forthese six dispatches.NeitherPersingernorGronvoldwere questionedby the GeneralCounsel regarding thesedispatches. Each of these employees was below McKer-nan on the applicable out-of-work list.There is a ques-tion about whether Wassberg was in fact below McKer-nan on the September out-of-work list.McKernan'sname appears twice on that list for an unexplainedreason.Wassberg's name appears between the two list-ings of McKernan'sname.However,because it is notknown when Wassberg was dispatched,his name couldhave beenbelowMcKernan's at the time of his dispatch.D. TheRemaining Dispatches on the Respondent'sListThe Respondent lists 10 dispatches in addition to the13 the parties agree are at issue and to the 2 to McKer-nan. There was testimony regarding all but one of thesedispatches(that of Kasun to Northwest Construction onAugust 22). The recordindicates that at the time of thedispatch,William Parini,John Chelini,Bob McMillen,and William Kasun wereaboveMcKernan onthe Aprilout-of-work list and were therefore properly dispatchedahead of McKernan.1.The dispatch of McKernan on June 17, 1983McKernan was dispatched to One Way Sign Co. onJune 17. The employer requested a general laborer.McKernan worked for the employer for 36 hours. Hethen checked in with the hiring hall to havehis nameremain on the out-of-work list. McKernan thus retainedhis position on the April list.2.The attempteddispatch of McKernan in June1983Jim Gilman Excavating contacted the hiring hall inJune 1983 tonotify the Union thatitmight need threeemployeesfor the jobof flagging.Gronvold contactedMcKernan andtwo otheremployees to requestthey stayby the,telephone in case Gilman called themtowork.Gronvold thencalledGilman to give the employer thethree employee names.Gilman refused to accept McKer-nan as a possible employee.Gronvold thencontacted an-other employee for the Gilman job.3.The attempteddispatch of McKernan on August16, 1983An employernamed Swan and Son called the hiringhall on August15 to notify the Unionthat the employermight need an employee on August16 or 17.McKernanwas contacted about the possibility that the contractor 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDmight contact him about a job.However,no dispatchwas made to Swan and Son at that time.Persinger testi-fied thatitwas not unusual that an initial request from anemployer for an employee to stand by in case a jobbecame available would not result in a dispatch.4.The dispatch of McKernan on August 23, 1983McKernan was dispatched to Keeney Construction onAugust 23,1983. The job classification was jackhammeroperator.McKernan worked for this employer for 40hours.McKernan then returned to the hiring hall tocheck in and be placed on the out-of-work list. Persingertestified thatMcKernan told him at the time McKernancame to the hall that he [McKernan] "got run off ofKeeney." (See Tr. 662.) McKernan testified that he leftKeeney Construction because he was sick.He said hedid not go back to work because he was sick and theboss knew he was sick,but he did not call in sick to theemployer. (See Tr. 245-246, 779-780.) Persinger investi-gated and found that McKernan had been terminatedfrom Keeney Construction because he failed to show upfor work. (See R. Exh. 27.)VII. CONCLUSIONSIn reviewing the foregoing findings of fact it is helpfulto look to the Board's holding in its decision inElectricalWorkers IBEW Local 11(Los AngelesNECA),270 NLRB424 (1984),in which the Board stated at 425:The Board has held that a union which operates anexclusive hiring hall must represent all individualswho seek to utilize the hall in a fair and impartialmanner.?The labor organization conducting suchan operation has a duty to conform with and applylawful contractual standards in administering the re-ferral system,and any departure from the estab-lished procedures resulting in a denial of employ-ment constitutes discrimination which inherently en-courages union membership. This discriminationconstitutes a violation of Section 8(b)(1)(A) and (2)of the Act."7PlumbersLocal 725 (Powers RegulatorCo.),225NLRB 138,143 (1976)8 Id at 143,Operating EngineersLocal 513 (S J Groves &Sons),199 NLRB921, 922 (1972)In the case cited above,the Board also held at 426:"While theBoard has held that evidence of the union'smotivation is not a prerequisite to a finding of discrimi-nation,this record clearly demonstrates the Respondent'sanimus towards travelers who were working or attempt-ing to find work in its jurisdiction during high unem-ployment."In the instant case, I conclude that the evi-dence does not establish that Respondent Union har-bored animus against McKernan.Although thefinding ofa discriminatory motivation in such circumstances maynot be a sine qua non to a finding of a violation of Sec-tion 8(b)(1)(A) and (2), I conclude that the presence, orthe absence,of a respondent's hostility is a fact whichshould not be ignored.For example,the evidence pre-sented here does not show that McKernan was an oppo-nent of the incumbent administration in an intraunionelection,or a member of a rival political faction withinthe Union,aswas the situation inLaborers Local 300(Memorial Park),235NLRB 334 (1978). Of course,McKernan was not a "traveler,"aswas the situation intheElectricalWorkers Local 11case cited above. In thiscase,McKernan did not fail to comply with the Union'srequest that he relinquisha job,aswas the situation inOperating Engineers Local 406 (Ford, Bacon & Davis), 262NLRB 50 (1982). In theOperating Engineers Local 406case,the Board found discriminatory refusals to referCharging Party Honey to work and violative threatsmade by the union's business agent to Honey. In addi-tion, the Board found that a change in hiring hall rulesviolated Section 8(b)(1)(A) and (2) of the Act "[i]n theabsence of any legitimate justification." The Board held,"Even assuming the absence of specific discriminatoryintent,a violation must be found in the circumstances ofthis case." (Id. at 51.)Nevertheless,the Board also statedat 51:The change to a 6-day rule was not an isolatedevent,but must be considered in light of Respond-ent's other out-of-turn referrals motivated by unlaw-ful discriminatoryanimustowards Honey. In viewof that animus,we regard as inescapable the conclu-sion that Respondent decided to retain Crumley,Miller,Howard,Kavalir,and Harper on the referrallistafter they worked a 6-day job simply becausethat was an effective way of denying Honey subse-quent referral opportunities.As indicated above, I conclude that the evidence doesnot show that the Respondent in this case was hostile to-wards McKernan.Furthermore,during the time periodrelevant to the unfair labor practice allegations in thiscase, the Respondent did dispatch McKernan to certainjobs and attempted to do so on other occasions. Onceagain,Iam not suggesting that the foregoingfacts bythemselves preclude the finding of an unfair labor prac-tice, but instead, I conclude that it is one factor which isnot to be ignored. That was one of the factors consid-ered by the Board in its decision inSheetMetal WorkersLocal 20 (Employers Assn.),253NLRB 166 (1980). Inthatcase,the Board held (fn. 1):Accordingly, in view of the evidence, we find thatthe General Counsel establisheda prima faciecasethat Respondent violated Sec. 8(b)(1)(A) and (2) oftheAct by discriminatorily refusing to refer theCharging Party for work.However,in agreementwith the Administrative Law Judge, we further findthatRespondent rebutted the General Counsel'sprima faciecase by establishing that the failure torefer the Charging Party had not been discrimina-torilymotivated. In so finding, we rely primarily onthe following: The alleged discriminatory refusal torefer the Charging Party for work was remote intime from the Charging Party's protected activity;Respondent referred the Charging Party for workon a number of occasions after his involvement inprotected activity; the Charging Party had informed LABORERSLOCAL 1334 (WESTERN SIGN)Respondent he would not be available for certaintypes of referrals,and finally,although Respondentcould have required the Charging Party to file awithdrawal card from its hiring hall because he wasalso being referred for work out of another hiringhall,Respondent did not rquire him to file such acard.I concludethat theevidence showsthat theRespond-ent haswritten and posted hiringhall policies,and thatthe Respondent follows such proceduresand the require-ments ofthe collective-bargaining agreement based onobjectivecriteria,rather thansubjective criteria, or nocriteria atall.Althoughthe utilization of experiencecards is not spelled out inthe Union's "Hiring Proce-dures"(G.C. Exh.5), the useof suchexperience cardshas beenin effect for a number of years.Persons are en-couraged to update and tokeep current their experiencecards at theconclusion of training sessions and on occa-sion at union meetings.The "HiringProcedures" state initem 3(a) that referralswill bemadeby theunion "withreferenceto qualification."That itemstates:"The union,upon ordersreceived from the employer, will referworkers fromthe list inaccordance to how they aresignedon thelist:with referenceto qualification.Theemployermay designate as per the classifications."Basedon the foregoingand the evidence of the existence of alarge numberof jobclassifications,I also conclude that itwould be reasonablefor aperson to realizethat theUnion wouldneed toknow of thatperson's qualificationsfor the Union to carry out the terms ofits "Hiring Pro-cedures," and torefer workers from the list "with refer-ence to qualification."As shownin the findingsof fact, theRespondent pro-duced twoexperiencecards fromits fileswithregard toMcKernan. (See sec.II andsec.V herein, and R. Exh. 2and G.C. Exh. 13.) The evidence shows that the Re-spondent relies on the informationset forthon the expe-rience cards-not just those withregardtoMcKernan,but with regard toallpersons.I conclude that the evi-dence showsthatthe utilization of such experience cardshas been an establishedprocedure for manyyears, and aprocedure which reasonably should be known by thepersons using theUnion's hiring hall.As statedearlier insection II herein,the responsibilitywas placed on theperson whowas seekingwork to inform the Union of hisjob experienceby keeping currenthis experience card onfilewith theunion.Thus, I conclude thatRespondentUnion inthis case has "compliedwith its statutory dutyto give applicantsfor employmentadequate notice of itshiring hall procedures,"which wasnot done inElectricalWorkers IBEW Local 11 (Electrical Contractors),supra.The fact that Gronvoldor Persingermay haveperson-alknowledgeof the job experience of certainpersonsdoes not mean thata subjective criteriahas been used.Their personalknowledge may mean,for example, thatthey do not have to look upa person's experience cardbecause it is unnecessaryto do so. However,the criteriabeing appliedby the dispatcheris still the samewhetherthe dispatchergetsthe informationfrom an experiencecardor from personalknowledge.197As indicated above,Iconclude that the evidenceshowsthat the Respondent has operated its hiring hallwith objectivecriteria during the times relevant herein.Thus,the present case is distinguishable on that groundfrom suchcaseswherea union operated its hiring hallwithout any objectivecriteriaor standards.PlumbersLocal 619 (Bechtel Corp.),268 NLRB 766 (1984);Labor-ers Local394(BuildingContractorsAssn.),247 NLRB 97(1980);andTeamstersLocal 174 (TotemBeverages),226NLRB 690 (1976).Withoutrepeating here the findingsof fact set forth insection 6 herein,I concludethatthe evidence shows thatthe GeneralCounsel established a prima facie case withregard to those instanceswhenthe union dispatched aperson whose name was below McKernan's name on theout-of-work list. However, the Respondent has presentedevidencewhich rebutsthe General Counsel's prima faciecaseand whichexplains the basisfor the referral of thosepersons.In summary,when an employer requested thereferralof a personwith hodcarrier experience or withexperience as a grade setter,theUniondispatched aperson whoseexperience card reflectedthat he had suchexperience.McKernan's experiencecard did notindicatethat he hadsuch experience.Another exampleis that anemployer requested a trainee,and the union dispatched atraineeto that employer.McKernan was not a trainee.Another dispatchpertained to a referraltowork in theBozeman areafromBozeman out-of-work list.McKer-nan's name was not on the Bozeman list. Still another sit-uation involvedthe requestof an employee"by name"by his employer, and anothersituation pertained to therecallof a temporarily laid-off employee by hisemploy-er.Therewas another instance where an employer in-formed the Union that the employerwould not acceptMcKernanas anemployee.In addition,there were in-stanceswhenthe union was unable to contact McKernanby telephone.As set forthin sectionVI,C,5,in the findingsof fact,the dispatchesof thosepersons were first brought intoissue specifically by the GeneralCounsel in her posttrialbrief.Respondent had no indication at the trialthat thosespecificdispatches were in issue and,consequently, theRespondentintroducedno evidence concerning them. Iconclude that the fact thatMcKernan's name was abovethe namesof thosepersons is not dispositive in these cir-cumstances whenthe Unionhas specifically shown in thenumerousotherinstancesnoted above that the Union didnot fail to referMcKernan on those occasionsfor unlaw-ful reasons. Instead, the Unionhas presented evidence inthe otherinstances noted abovethat the Union did notact unlawfully. Therefore,I conclude it would be unwar-ranted to infer that the Union acted unlawfully withregard tothe dispatchesmentioned in sectionVI,C,5.After considering all theforegoing,I conclude that apreponderanceof the evidencedoesnot supportthe alle-gations in theGeneral Counsel's amended complaint and,therefore,Imust recommendto theBoard that the com-plaint be dismissed. 198DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Western Sign Corporation is, and has been at alltimes material, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.Respondent Union is, and has beenat all times mate-rial,a labor organization within the meaning of Section2(5) of the Act.3.Respondent Union has not engaged in the unfairlabor practices alleged in the General Counsel's amendedcomplaint in this proceeding for the reasons which havebeen set forth above.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERIt is recommended that the complaint in this proceed-ing be dismissed in its entirety.'If no exceptionsare filed asprovided by Sec. 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, asprovidedin Sec102.48 of theRules,be adopted by theBoard andallobjections to them shall be deemed waived forallpur-poses